Case: 15-20465      Document: 00513315394         Page: 1    Date Filed: 12/21/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 15-20465                          December 21, 2015
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

KHOSROW AFGHAHI,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-204-2


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Khosrow Afghahi appeals the district court’s denial of his motion to
revoke his pretrial detention order.            The district court determined that
Afghahi’s case involves a serious risk of flight and that no condition or
combination of conditions will reasonably assure his appearance if he is
released. 18 U.S.C. §§ 3142(e)-(g), 3145(b).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20465     Document: 00513315394    Page: 2     Date Filed: 12/21/2015


                                 No. 15-20465

      Absent an error of law, we must uphold a district court’s pretrial
detention order if it is supported by the proceedings below, a deferential
standard of review that we have equated to the abuse-of-discretion standard.
United States v. Hare, 873 F.2d 796, 798 (5th Cir. 1989). The same standard
governs our review of the denial of a § 3145(b) motion to revoke a detention
order. Id. We generally look to whether “the evidence as a whole supports the
conclusions of the proceedings” in the district court, United States v. Rueben,
974 F.2d 580, 586 (5th Cir. 1992), although we review questions of law de novo,
United States v. Olis, 450 F.3d 583, 585 (5th Cir. 2006).
      Afghahi argues that the district court applied incorrect legal standards.
We disagree. The district court repeatedly articulated and applied the correct
statutory standards.    See § 3142(e)-(f).   Any error in the district court’s
consideration of “community ties” to Houston, Texas, or the best interests of
Afghahi’s proposed sureties was harmless as the court found that Afghahi
lacks ties to the United States and that the proposed sureties would not be
effective in reasonably assuring his appearance. See FED. R. CRIM. P. 52(a). In
light of the statutory factors, see § 3142(g), “the evidence as a whole supports
the conclusions of the proceedings,” Rueben, 974 F.2d at 586.
      AFFIRMED.




                                       2